Case: 10-50173       Document: 00511265616          Page: 1    Date Filed: 10/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 18, 2010
                                     No. 10-50173
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

MIGUEL ADRIAN GONZALEZ-VILLEGAS,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                No. 3:09-CR-2963-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Miguel Gonzalez-Villegas pleaded guilty of attempted illegal reentry into
the United States and making a false claim to United States citizenship. The

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50173    Document: 00511265616 Page: 2        Date Filed: 10/18/2010
                                 No. 10-50173

district court imposed a within-guidelines sentence that included concurrent
terms of 80 months of imprisonment for illegal reentry and 36 months for mak-
ing a false claim. Gonzalez-Villegas contends that the sentence is substantively
unreasonable, because it is greater than necessary to accomplish the sentencing
goals of 18 U.S.C. § 3553(a).
      Gonzalez-Villegas concedes that the plain error standard of review is ap-
plicable under circuit precedent, because he did not object to his sentence in the
district court, see United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007),
but he wishes to preserve for further review the issue “whether a failure to object
to the reasonableness of a sentence upon its imposition requires plain error re-
view.” “[A] sentence within a properly calculated Guideline range is presump-
tively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Gonzalez-Villegas argues that his guideline range was too severe, because
the application of U.S.S.G. § 2L1.2 effectively resulted in the double-counting of
his criminal history; his prior conviction for illegal reentry weighed too heavily
in the calculation of his guideline range; the range overstated the seriousness of
his illegal reentry offense; and the range failed properly to account for his per-
sonal history and characteristics and benign motivation in attempting to reenter.
“[T]he sentencing judge is in a superior position to find facts and judge their im-
port under § 3553(a) with respect to a particular defendant.” United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Gonzalez-Villegas has
not established that his sentence is unreasonable. See United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009); United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                        2